Citation Nr: 0526831	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1980 to August 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for GERD.  In 
his November 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  However, in a February 2003 statement, 
he withdrew this request.

The Board remanded the matter in December 2003.  It is now 
again before the Board for disposition.

It is noted that the veteran seemed to indicate a desire to 
change his representation in correspondence received in 
February 2005.  However, in a statement by the veteran 
received on March 23, 2005, he clarified his intent to keep 
the Mississippi Veterans Affairs Commission as his 
representative.  
 

FINDING OF FACT

The veteran's GERD is not related to his active service.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records 
(SMR's); the veteran's contentions; VA treatment records; a 
May 2004 VA examination report; and private medical reports 
from Kings Daughters Hospital.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's SMR's show that he was assessed with 
gastroenteritis in January 1984.  In April 1984 he complained 
of stomach pain and vomiting and was again assessed with 
gastroenteritis.  Hemorrhoids were noted in July 1984 and 
February 1985.  In June 1985 he complained of stomach cramps, 
and there was an assessment of constipation secondary to 
hemorrhoids.  The June 1985 separation examination noted 
hemorrhoids.  On an accompanying June 1985 medical history 
form, the veteran indicated a positive history for stomach, 
liver, or intestinal trouble; the reviewing examiner noted 
the veteran complained of intermittent difficulty with 
constipation.

Post-service medical records do show a diagnosis of GERD.  
For example, a November 1999 report from the VA Medical 
Center in Jackson stated that there was evidence of Grade II 
reflux esophagitis and a December 2000 VA Initial Primary 
Care Note listed an impression of GERD with a history of 
esophageal stricture and esophagitis.  Additionally, a June 
2002 VA medical record listed an impression of GERD with a 
history of esophageal stricture.    

The record also contains a May 2004 VA examination report.  
It was stated that the veteran's claims folder had been 
reviewed.  The examiner rendered a diagnosis of 
gastroesophageal reflux disease and duodenitis.  However, she 
noted that there was no diagnosis of GERD in the veteran's 
SMR's, or any documentation of any symptoms suggestive of 
GERD.  She stated that, based on the evidence of record, 
there was no documentation of GERD until November 1999.  She, 
thus, concluded, "[t]here is no evidence to support a 
relationship to service."   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In order to establish service connection there must be 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, supra.  
Here, such evidence is lacking.  In this regard, the examiner 
in the May 2004 VA examination report stated that there was 
no evidence to support a relationship between the veteran's 
GERD and his active service.  The Board emphasizes that the 
examiner noted in her report that she reviewed the claims 
folder in conjunction with the examination.  Accordingly, the 
veteran's claim must be denied.      

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the objective medical evidence simply 
does not show a causal connection between his current GERD, 
and his period of military service.  A medical examination 
with an opinion was obtained by VA and there is nothing to 
suggest that the examination was inadequate.

The Board has considered the veteran's statements submitted 
in support of his argument that he has GERD that should be 
service-connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, January 2002 and March 2004 VCAA 
letters to the veteran informed him of what the evidence 
needed to show in order to establish entitlement to service 
connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The March 2004 VCAA letter informed the veteran that VA's 
duty to assist included developing for all relevant records 
from any federal agency (to include military records, VA 
medical records, or Social Security Administration records), 
and making reasonable efforts to get relevant records not 
held by a federal agency (to include from state or local 
governments, private doctors and hospitals, or current or 
former employers).  The letter also stated that VA would 
provide a medical examination or obtain a medical opinion if 
such opinion or examination was necessary to make a decision 
on his claim.  The January 2002 letter stated that VA would 
help him try to get such things as medical records, 
employment records, or records from other federal agencies.  
The letter further stated that VA would provide a medical 
examination or obtain a medical opinion if such opinion or 
examination was necessary to make a decision on his claim.

In addition, the November 2002 statement of the case (SOC) 
and November 2004 and February 2005 supplemental statements 
of the case (SSOC's) reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the March 2004 VCAA notice letter provided to 
the appellant did specifically request that the veteran send 
VA any treatment records pertinent to his claimed condition.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the aforementioned 
SOC and SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the VCAA notice, combined with the 
SSOC's, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  As 
discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the veteran indicated in correspondence that he had 
no additional evidence to submit regarding the claim on 
appeal.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.


ORDER

Service connection for GERD is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


